Citation Nr: 1242353	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  08-39 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for sleep apnea, to include as due to exposure to an herbicidal agent and/or hazardous chemicals, to also include as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Pflugner, Counsel
INTRODUCTION

The Veteran served on active duty from January 1971 to January 1973 and from November 1990 to June 1991, with additional service in the Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia (RO).  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In October 2006, the Veteran submitted a claim of entitlement to service connection for sleep apnea.  He claimed that his current sleep apnea was incurred in or due to his military service and/or was related to inservice exposure to an herbicidal agent and/or hazardous chemical(s).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

Further, the law provides that "a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2002).

Regulations provide that if a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for ischemic heart disease, including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease, including coronary spasm, and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  38 C.F.R. § 3.309(e) (2012).

The RO denied the Veteran's claim in a May 2007 rating decision, finding that the Veteran's sleep apnea was not incurred in or due to his active duty service.  Moreover, in a November 2008 statement of the case, the RO continued the denial of the Veteran's claim, finding that his sleep apnea was not incurred in or due to his active duty service; that sleep apnea was not a disorder subject to presumptive service connection based on presumed inservice exposure to an herbicidal agent; and that there was no evidence of record establishing an etiological link between herbicidal agent exposure and sleep apnea.  The Veteran's claim was then certified to the Board for appellate review.  

Service connection may be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service connected disease or injury.  38 C.F.R. § 3.310(a) (2012).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by a service connected disability or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).
At present, service connection has been granted for the Veteran's posttraumatic stress disorder (PTSD); diabetes mellitus, type II, with bilateral early cataracts; peripheral neuropathy, right upper extremity; peripheral neuropathy left upper extremity; peripheral neuropathy, right lower extremity; peripheral neuropathy, left lower extremity; and perirectal abscess.

VA treatment records demonstrated that the Veteran's PTSD was manifested, in part, by poor sleep.  Significantly, an April 2008 VA treatment report demonstrated that the poor sleep associated with the Veteran's PTSD was helped by his use of a continuous positive airway pressure machine, which was prescribed to him in order to treat his sleep apnea.  The Veteran was not provided a VA examination to ascertain the etiological relationship, if any, between his current sleep apnea and his PTSD or other service-connected disabilities.

Generally, in order to satisfy VA's duty to assist, a VA examination is necessary prior to final adjudication of a claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2012); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The evidence of record included a current diagnosis of sleep apnea, as demonstrated by a June 2006 VA sleep study.  Further, the Board finds that the April 2008 VA treatment report discussed above indicates that there may be an association between the Veteran's PTSD and sleep apnea.  Finally, the Board found no competent opinion or evidence of record addressing the etiological relationship between the Veteran's PTSD or other service-connected disabilities and his current sleep apnea.  Consequently, the Board finds that a remand is warranted in order to afford the Veteran a VA examination.  Id.; see also Littke v. Derwinski, 1 Vet. App. 90, 93 (1990)(holding that a remand may be required if the evidence of record contains insufficient information for evaluation purposes).

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Specifically, the RO must request that the Veteran submit or identify any evidence addressing the relationship between his current sleep apnea and any of his service-connected disabilities.  The RO must then obtain copies of all identified records that are not already in the claims file.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the identified records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The RO/AMC should then schedule the Veteran for a VA examination.  The claims file must be made available to the examiner in conjunction with the examination.  All indicated tests and studies must be accomplished.  The examiner is requested to offer and opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's sleep apnea is related to military service, to include as due to exposure to herbicide and/or hazardous chemicals.  In so doing, the examiner should specifically comment on the Veteran's presumed exposure to herbicide and the evidence of record demonstrating the types of hazardous chemicals used at Dugway Proving Grounds.

If the Veteran's sleep apnea is determined to not be directly related to service, then the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's sleep apnea was caused or aggravated by a service-connected disability.  The Veteran's service connected disabilities include PTSD, diabetes (with cataracts and peripheral neuropathy of all four extremities), and a perirectal abscess.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

In providing answers to the above questions, the examiner is advised that the term at least as likely as not does not mean within the realm of possibility. Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation. More likely and as likely support the contended causal relationship; less likely weighs against the claim.

A complete rationale must be provided for any opinion offered.

3.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).

4.  Once the above actions have been completed, the RO must re-adjudicate the Veteran's claim on appeal, to include consideration of all relevant evidence of record.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review. 

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

